364 So.2d 523 (1978)
Fernando GUZMAN, Appellant,
v.
STATE of Florida, Appellee.
No. 78-537.
District Court of Appeal of Florida, Second District.
November 15, 1978.
Jack O. Johnson, Public Defender, Bartow, and Karal B. Rushing, Asst. Public Defender, Tampa, for appellant.
Robert L. Shevin, Atty. Gen., Tallahassee, and C. Marie King, Asst. Atty. Gen., Tampa, for appellee.
PER CURIAM.
Appellant filed his notice of appeal in this case on March 3, 1978, more than thirty days past January 9, 1978, the date upon which the trial court filed its judgment and sentence. Accordingly we must dismiss this appeal as untimely. Fla.R. App.P. 9.140(b)(2); Kurz v. State, 303 So.2d 431 (Fla. 2d DCA 1974).
We note that following the filing of the judgment and sentence, appellant filed a motion for reconsideration of sentence. However, this fact does not change our decision because a motion for reconsideration of sentence is not one of those motions which tolls the running of the appeal time. See Fla.R.App.P. 9.020(g).
HOBSON, Acting C.J., and SCHEB and DANAHY, JJ., concur.